           Case 16-28949             Doc 82      Filed 04/12/19 Entered 04/12/19 11:12:08     Desc Main
                                                  Document     Page 1 of 13




.2
 ary Services
                                             UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF ILLINOIS
                                                     EASTERN DIVISION


        In re:                                             §
                                                           §
        GOODMAN, DAVID                                     §     Case No. 16-28949
        KAMIKOW, SHARON H.                                 §
                                                           §
                            Debtor(s)                      §

                        CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                        REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                        ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                Phillip D. Levey, chapter 7 trustee, submits this Final Account, Certification that the
        Estate has been Fully Administered and Application to be Discharged.

                1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
        and, if applicable, any order of the Court modifying the Final Report. The case is fully
        administered and all assets and funds which have come under the trustee’s control in this case
        have been properly accounted for as provided by law. The trustee hereby requests to be
        discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
        discharged without payment, and expenses of administration is provided below:


        Assets Abandoned: 401,499.91                             Assets Exempt: 548,461.41
        (Without deducting any secured claims)

        Total Distributions to Claimants: 20,707.42              Claims Discharged
                                                                 Without Payment: 4,853,037.18

        Total Expenses of Administration: 10,866.86




                3) Total gross receipts of $ 31,574.28 (see Exhibit 1), minus funds paid to the debtor and
        third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 31,574.28 from the liquidation of
        the property of the estate, which was distributed as follows:




   UST Form 101-7-TDR (5/1/2011) (Page: 1)
             Case 16-28949             Doc 82    Filed 04/12/19 Entered 04/12/19 11:12:08               Desc Main
                                                  Document     Page 2 of 13




                                                  CLAIMS            CLAIMS                    CLAIMS             CLAIMS
                                                SCHEDULED          ASSERTED                  ALLOWED              PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 400,877.00                 $ 0.00                $ 0.00                $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                          NA              10,866.86             10,866.86             10,866.86

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                  NA                    NA                    NA                    NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                              4,000.00                  0.00                  0.00                  0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                            2,194,742.04       2,675,002.56             2,675,002.56             20,707.42

TOTAL DISBURSEMENTS                              $ 2,599,619.04     $ 2,685,869.42           $ 2,685,869.42         $ 31,574.28


                 4) This case was originally filed under chapter 7 on 09/09/2016 , and it was converted
          to chapter 7 on 01/16/2017 . The case was pending for 27 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 03/31/2019                        By:/s/Phillip D. Levey
                                                                                   Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (5/1/2011) (Page: 2)
                Case 16-28949             Doc 82     Filed 04/12/19 Entered 04/12/19 11:12:08                     Desc Main
                                                      Document     Page 3 of 13




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

Stocks                                                                       1129-000                                           4,871.63

    2016 Income Tax Refund                                                   1224-000                                          10,441.00

    401k Over Contribution                                                   1224-000                                          11,177.00

    Checking Account - Citibank                                              1229-000                                           5,084.65

TOTAL GROSS RECEIPTS                                                                                                          $ 31,574.28
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $ 0.00
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                  TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

               CHASE MTG
               PO BOX 24696COLUMBUS
               OH 43224                                           369,279.00                   NA                    NA              0.00




        UST Form 101-7-TDR (5/1/2011) (Page: 3)
               Case 16-28949             Doc 82        Filed 04/12/19 Entered 04/12/19 11:12:08          Desc Main
                                                        Document     Page 4 of 13




                                                 UNIFORM         CLAIMS
                                                                                  CLAIMS             CLAIMS
CLAIM NO.               CLAIMANT                  TRAN.       SCHEDULED                                              CLAIMS PAID
                                                                                 ASSERTED           ALLOWED
                                                  CODE       (from Form 6D)

              TCF BANKING & SAVINGS
              801 MARQUETTE
              AVEMINNEAPOLIS MN
              55402                                                 31,598.00                NA                NA              0.00


              JPMORGAN CHASE BANK,
000007        N.A.                               4110-000                 NA                0.00              0.00             0.00


000002        TCF NATIONAL BANK                  4110-000                 NA                0.00              0.00             0.00


              COOK COUNTY
000009        TREASURER'S OFFICE                 4700-000                 NA                0.00              0.00             0.00

TOTAL SECURED CLAIMS                                             $ 400,877.00              $ 0.00          $ 0.00            $ 0.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                            UNIFORM
                                                              CLAIMS             CLAIMS              CLAIMS
                PAYEE                        TRAN.                                                                   CLAIMS PAID
                                                            SCHEDULED           ASSERTED            ALLOWED
                                             CODE

TRUSTEE
COMPENSATION:LEVEY,
PHILLIP                                     2100-000                    NA           3,907.43           3,907.43           3,907.43


TRUSTEE EXPENSES:LEVEY,
PHILLIP D.                                  2200-000                    NA             75.01              75.01              75.01


INTERNATIONAL SURETIES,
LTD.                                        2300-000                    NA                 2.04               2.04             2.04


ASSOCIATED BANK                             2600-000                    NA            132.38             132.38             132.38




       UST Form 101-7-TDR (5/1/2011) (Page: 4)
              Case 16-28949            Doc 82        Filed 04/12/19 Entered 04/12/19 11:12:08          Desc Main
                                                      Document     Page 5 of 13




                                          UNIFORM
                                                           CLAIMS             CLAIMS              CLAIMS
              PAYEE                        TRAN.                                                                  CLAIMS PAID
                                                         SCHEDULED           ASSERTED            ALLOWED
                                           CODE

ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):LEVEY,
PHILLIP D.                                3110-000                   NA             6,750.00          6,750.00          6,750.00

TOTAL CHAPTER 7 ADMIN. FEES                                       $ NA          $ 10,866.86        $ 10,866.86       $ 10,866.86
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                           CLAIMS             CLAIMS              CLAIMS
              PAYEE                        TRAN.                                                                  CLAIMS PAID
                                                         SCHEDULED           ASSERTED            ALLOWED
                                           CODE

NA                                             NA                    NA                  NA                NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                        $ NA                 $ NA              $ NA              $ NA
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                             CLAIMS             CLAIMS
                                               UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                  TRAN.                                                             CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                CODE
                                                                6E)              Claim)

             The Gunderson Law Firm
             444 N. Michigan Avenue,
             Suite 1000Chicago IL 60611                          4,000.00                  NA              NA               0.00

TOTAL PRIORITY UNSECURED                                        $ 4,000.00              $ 0.00           $ 0.00           $ 0.00
CLAIMS



             EXHIBIT 7 – GENERAL UNSECURED CLAIMS




     UST Form 101-7-TDR (5/1/2011) (Page: 5)
             Case 16-28949             Doc 82      Filed 04/12/19 Entered 04/12/19 11:12:08         Desc Main
                                                    Document     Page 6 of 13




                                                            CLAIMS             CLAIMS
                                               UNIFORM
                                                          SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                  TRAN.                                                          CLAIMS PAID
                                                           (from Form       (from Proofs of     ALLOWED
                                                CODE
                                                               6F)              Claim)

            AMEX
            PO BOX 297871FORT
            LAUDERDALE FL 33329                                 24,542.12                 NA              NA            0.00


            BK OF AMER
            PO BOX 982238EL PASO
            TX 79998                                             1,675.00                 NA              NA            0.00


            BMO Harris Bank, N.A.
            111 W. Monroe StreetChicago
            IL 60603                                         2,000,000.00                 NA              NA            0.00


            First Midwest Bank
            P.O. Box 9003Gurnee IL
            60031                                             159,001.04                  NA              NA            0.00


            MCYDSNB
            9111 DUKE BLVDMASON
            OH 45040                                             5,919.00                 NA              NA            0.00


            Village of Lyons
            4200 Lawndale AvenueLyons
            IL 60534                                             3,604.88                 NA              NA            0.00


            AMERICAN EXPRESS
000005      BANK FSB                           7100-000               NA           26,974.40       26,974.40          208.81


            AMERICAN EXPRESS
000004      CENTURION BANK                     7100-000               NA             6,653.13       6,653.13           51.50




     UST Form 101-7-TDR (5/1/2011) (Page: 6)
             Case 16-28949             Doc 82      Filed 04/12/19 Entered 04/12/19 11:12:08           Desc Main
                                                    Document     Page 7 of 13




                                                            CLAIMS             CLAIMS
                                               UNIFORM
                                                          SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                  TRAN.                                                            CLAIMS PAID
                                                           (from Form       (from Proofs of     ALLOWED
                                                CODE
                                                               6F)              Claim)

            BMO HARRIS BANK AS
000010      ASSIGNEE                           7100-000               NA        2,631,531.91      2,631,531.91       20,370.92


            BMW FINANCIAL
000003      SERVICES NA, LLC                   7100-000               NA             1,842.76         1,842.76           14.26


            DEPARTMENT STORE
000008      NATIONAL BANK                      7100-000               NA             8,000.36         8,000.36           61.93


000001      NISSAN-INFINITI LT                 7100-000               NA                 0.00             0.00             0.00


            U.S. BANK NATIONAL
000006      ASSOCIATION                        7100-000               NA                 0.00             0.00             0.00

TOTAL GENERAL UNSECURED                                    $ 2,194,742.04     $ 2,675,002.56    $ 2,675,002.56      $ 20,707.42
CLAIMS




     UST Form 101-7-TDR (5/1/2011) (Page: 7)
                                              Case 16-28949                 Doc 82    Filed 04/12/19
                                                                                                  FORMEntered
                                                                                                       1        04/12/19 11:12:08                                       Desc Main
                                                                                       Document      Page  8 of
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD 13
                                                                                                                 AND REPORT                                                                                            Page:       1
                                                                                                            ASSET CASES                                                                                                  Exhibit 8
Case No:             16-28949       CAD     Judge: CAROL A. DOYLE                                                                               Trustee Name:                      Phillip D. Levey
Case Name:           GOODMAN, DAVID                                                                                                            Date Filed (f) or Converted (c):    01/16/17 (c)
                     KAMIKOW, SHARON H.                                                                                                        341(a) Meeting Date:                02/13/17
For Period Ending: 12/13/18                                                                                                                    Claims Bar Date:                    09/26/17



                                       1                                                    2                            3                          4                         5                                    6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. 1310 N. Ritchie Court, #19A, Chicago, IL                                              431,000.00                          37,000.00                                                 0.00                     FA
     Purchased 6/1/15 469,500. 2 BR. PIN 17031070191016
     Property held in tenancy by entirety.
 2. HOUSEHOLD FURNISHINGS                                                                    2,500.00                               0.00                                                0.00                     FA
 3. Books & Pictures                                                                            500.00                              0.00                                                0.00                     FA
 4. Sports & Hobby Equipment                                                                 1,000.00                               0.00                                                0.00                     FA
 5. WEARING APPAREL                                                                             700.00                              0.00                                                0.00                     FA
 6. JEWELRY                                                                                  1,000.00                               0.00                                                0.00                     FA
 7. Checking Account - Bank of America                                                          517.00                              0.00                                                0.00                     FA
 8. Checking Account - Citibank (u)                                                             817.00                              0.00                                                0.00                     FA
 9. Checking Account - Bank of America                                                          549.56                              0.00                                                0.00                     FA
 10. Checking Account - Citibank (u)                                                         6,201.00                          6,084.65                                             5,084.65                     FA
 11. Stocks                                                                                  7,156.87                          7,156.87                                             4,871.63                     FA
 12. IRA                                                                                  510,761.41                                0.00                                                0.00                     FA
 13. Term Life Insurance                                                                          0.00                              0.00                                                0.00                     FA
 14. 2016 Income Tax Refund (u)                                                                   0.00                        10,441.00                                            10,441.00                     FA
 15. 401k Over Contribution (u)                                                                   0.00                        11,177.00                                            11,177.00                     FA
 16. Sheri Kamikow, Inc. (u)                                                                Unknown                                 0.00                                                0.00                     FA
 17. Wells Fargo Checking Account                                                               500.00                              0.00                                                0.00                     FA

                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $963,202.84                         $71,859.52                                           $31,574.28                            $0.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




LFORM1                                                                                                                                                                                                                          Ver: 21.00
         UST Form 101-7-TDR (5/1/2011) (Page: 8)
                                             Case 16-28949          Doc 82    Filed 04/12/19
                                                                                          FORMEntered
                                                                                               1        04/12/19 11:12:08                      Desc Main
                                                                               Document      Page  9 of
                                                                      INDIVIDUAL ESTATE PROPERTY RECORD 13
                                                                                                         AND REPORT                                                         Page:      2
                                                                                                  ASSET CASES                                                                 Exhibit 8
Case No:            16-28949       CAD     Judge: CAROL A. DOYLE                                                      Trustee Name:                      Phillip D. Levey
Case Name:          GOODMAN, DAVID                                                                                    Date Filed (f) or Converted (c):   01/16/17 (c)
                    KAMIKOW, SHARON H.                                                                                341(a) Meeting Date:               02/13/17
                                                                                                                      Claims Bar Date:                   09/26/17


   Initial Projected Date of Final Report (TFR): 02/01/18    Current Projected Date of Final Report (TFR): 11/30/18




LFORM1                                                                                                                                                                              Ver: 21.00
         UST Form 101-7-TDR (5/1/2011) (Page: 9)
                                           Case 16-28949                 Doc 82   Filed 04/12/19 Entered 04/12/19 11:12:08                           Desc Main
                                                                                   Document FORMPage
                                                                                                  2  10 of 13                                                                                    Page:     1
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                             Exhibit 9
  Case No:           16-28949 -CAD                                                                                           Trustee Name:                      Phillip D. Levey
  Case Name:         GOODMAN, DAVID                                                                                          Bank Name:                         ASSOCIATED BANK
                     KAMIKOW, SHARON H.                                                                                      Account Number / CD #:             *******5240 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******9656
  For Period Ending: 03/31/19                                                                                                Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                               3                                                 4                                            5                       6                   7
    Transaction       Check or                                                                                                      Uniform                                                      Account / CD
       Date           Reference                Paid To / Received From                          Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)        Balance ($)
                                                                                   BALANCE FORWARD                                                                                                             0.00
          10/12/17       10       Gundylaw PC                                      Turnover                                        1229-000                   5,084.65                                    5,084.65
                                  dba The Gunderson Law Firm PC
                                  Client trust Fund
          11/07/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            10.00              5,074.65
          12/07/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            10.00              5,064.65
          01/08/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            10.00              5,054.65
          02/07/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            10.00              5,044.65
          02/22/18     010001     International Sureties, Ltd.                     Trustee's Bond                                  2300-000                                              2.04             5,042.61
                                  701 Poydras Street - Suite 420
                                  New Orleans, LA 70139
          03/07/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            10.00              5,032.61
          03/30/18       11       David Goodman                                    Turnover of Stock Sale Proceeds                 1129-000                   4,871.63                                    9,904.24
                                  Sheri Kamikow
                                  1310 N Ritchie Court
                                  Chicago, IL
          04/06/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            10.00              9,894.24
          05/07/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            14.23              9,880.01
          06/07/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            14.69              9,865.32
          07/09/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            14.19              9,851.13
          08/07/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            14.65              9,836.48
          09/10/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            14.62              9,821.86
          09/18/18     14, 15     David Goodman                                    Turnover                                        1224-000               21,618.00                                      31,439.86
                                  Sheri Kamikow
                                  1310 Ritchie Ct - Apt. 19A
                                  Chicago, IL
     t 12/12/18                   Trsf To Axos Bank                                FINAL TRANSFER                                  9999-000                                      31,439.86                     0.00




                                                                                                                             Page Subtotals               31,574.28                  31,574.28
                                                                                                                                                                                                          Ver: 22.01
LFORM24
          UST Form 101-7-TDR (5/1/2011) (Page: 10)
                                           Case 16-28949                Doc 82   Filed 04/12/19 Entered 04/12/19 11:12:08                        Desc Main
                                                                                  Document FORMPage
                                                                                                 2  11 of 13                                                                                Page:   2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                         Exhibit 9
  Case No:           16-28949 -CAD                                                                                       Trustee Name:                    Phillip D. Levey
  Case Name:         GOODMAN, DAVID                                                                                      Bank Name:                       ASSOCIATED BANK
                     KAMIKOW, SHARON H.                                                                                  Account Number / CD #:           *******5240 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******9656
  For Period Ending: 03/31/19                                                                                            Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                         Separate Bond (if applicable):


          1               2                             3                                            4                                               5                       6                  7
    Transaction       Check or                                                                                                  Uniform                                                     Account / CD
       Date           Reference               Paid To / Received From                    Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)

                                                                                                     COLUMN TOTALS                                    31,574.28               31,574.28                 0.00
                                                                                                         Less: Bank Transfers/CD's                         0.00               31,439.86
  * Reversed                                                                                         Subtotal                                         31,574.28                  134.42
  t Funds Transfer                                                                                       Less: Payments to Debtors                                                 0.00
                                                                                                     Net
                                                                                                                                                      31,574.28                  134.42




                                                                                                                         Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                    Ver: 22.01
LFORM24
          UST Form 101-7-TDR (5/1/2011) (Page: 11)
                                           Case 16-28949                Doc 82   Filed 04/12/19 Entered 04/12/19 11:12:08                           Desc Main
                                                                                  Document FORMPage
                                                                                                 2  12 of 13                                                                                  Page:     3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                           Exhibit 9
  Case No:           16-28949 -CAD                                                                                          Trustee Name:                    Phillip D. Levey
  Case Name:         GOODMAN, DAVID                                                                                         Bank Name:                       Axos Bank
                     KAMIKOW, SHARON H.                                                                                     Account Number / CD #:           *******0079 Checking Account
  Taxpayer ID No:    *******9656
  For Period Ending: 03/31/19                                                                                               Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                            Separate Bond (if applicable):


           1              2                              3                                                  4                                           5                     6                   7
     Transaction      Check or                                                                                                     Uniform                                                    Account / CD
        Date          Reference               Paid To / Received From                          Description Of Transaction         Tran. Code       Deposits ($)      Disbursements ($)         Balance ($)
                                                                                  BALANCE FORWARD                                                                                                           0.00
     t 12/12/18                   Trsf In From ASSOCIATED BANK                    INITIAL WIRE TRANSFER IN                        9999-000               31,439.86                                    31,439.86
          01/20/19     002001     Phillip Levey                                   Trustee Compensation                            2100-000                                        3,907.43            27,532.43
                                  2722 North Racine Avenue
                                  Chicago, IL 60614
          01/20/19     002002     Phillip D. Levey                                Trustee Expenses                                2200-000                                          75.01             27,457.42
                                  2722 North Racine Avenue
                                  Chicago, IL 60614
          01/20/19     002003     Phillip D. Levey                                Attorney for Trustee Fees (Trustee              3110-000                                        6,750.00            20,707.42
                                  2722 North Racine Avenue
                                  Chicago, IL
          01/20/19     002004     BMW Financial Services NA, LLC                  Claim 000003, Payment 0.77384%                  7100-000                                          14.26             20,693.16
                                  P.O. Box 165028                                 (3-1) modified on 10-12-16 to
                                  Irving, TX 75016                                correct creditor address/name (nm)
          01/20/19     002005     American Express Centurion Bank                 Claim 000004, Payment 0.77407%                  7100-000                                          51.50             20,641.66
                                  c/o Becket and Lee LLP
                                  PO Box 3001
                                  Malvern PA 19355-0701
          01/20/19     002006     American Express Bank FSB                       Claim 000005, Payment 0.77410%                  7100-000                                         208.81             20,432.85
                                  c/o Becket and Lee LLP
                                  PO Box 3001
                                  Malvern PA 19355-0701
          01/20/19     002007     Department Store National Bank                  Claim 000008, Payment 0.77409%                  7100-000                                          61.93             20,370.92
                                  c/o Quantum3 Group LLC                          (8-1) Money Loaned
                                  PO Box 657
                                  Kirkland, WA 98083-0657
 *        01/20/19     002008     BMO Harris Bank as assignee                     Claim 000010, Payment 0.77411%                  7100-004                                    20,370.92                     0.00
                                  c/o Bayview Loan Servicing LLC                  (10-1) Money Loaned
                                  7300 Corp Center Drive-4th Floor                (10-1)
                                  Miami, Florida 33126                            Judgment

                                                                                                                            Page Subtotals               31,439.86                31,439.86
                                                                                                                                                                                                       Ver: 22.01
LFORM24
          UST Form 101-7-TDR (5/1/2011) (Page: 12)
                                           Case 16-28949                Doc 82   Filed 04/12/19 Entered 04/12/19 11:12:08                             Desc Main
                                                                                  Document FORMPage
                                                                                                 2  13 of 13                                                                                               Page:       4
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                         Exhibit 9
  Case No:           16-28949 -CAD                                                                                            Trustee Name:                       Phillip D. Levey
  Case Name:         GOODMAN, DAVID                                                                                           Bank Name:                          Axos Bank
                     KAMIKOW, SHARON H.                                                                                       Account Number / CD #:              *******0079 Checking Account
  Taxpayer ID No:    *******9656
  For Period Ending: 03/31/19                                                                                                 Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                              Separate Bond (if applicable):


           1              2                              3                                                4                                                 5                          6                         7
     Transaction      Check or                                                                                                       Uniform                                                               Account / CD
        Date          Reference               Paid To / Received From                         Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
 *        02/27/19     002008     BMO Harris Bank as assignee                     Stop Payment Reversal                             7100-004                                           -20,370.92                    20,370.92
                                  c/o Bayview Loan Servicing LLC                  STOP PAYMENT
                                  7300 Corp Center Drive-4th Floor
                                  Miami, Florida 33126
          03/07/19     002009     BMO Harris Bank N.A. as assignee of the         Claim 000010, Payment 0.77411%                    7100-000                                            20,370.92                          0.00
                                  F.D.I.C. as receiver of Amcore Bank N.A.        Money Loaned
                                                                                  Judgment

                                                                                                          COLUMN TOTALS                                      31,439.86                  31,439.86                           0.00
                                                                                                              Less: Bank Transfers/CD's                      31,439.86                       0.00
  * Reversed                                                                                              Subtotal                                                  0.00           31,439.86
  t Funds Transfer                                                                                            Less: Payments to Debtors                                                 0.00
                                                                                                          Net
                                                                                                                                                                    0.00           31,439.86
                                                                                                                                                                                  NET                             ACCOUNT
                                                                                                           TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                         Checking Account (Non-Interest Earn - ********5240                   31,574.28                      134.42                         0.00
                                                                                                          Checking Account - ********0079                            0.00                 31,439.86                         0.00
                                                                                                                                                  ------------------------    ------------------------   ------------------------
                                                                                                                                                              31,574.28                   31,574.28                         0.00
                                                                                                                                                  ==============             ==============              ==============
                                                                                                                                                   (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                              Transfers)               To Debtors)                    On Hand




                                                                                                                              Page Subtotals                        0.00                        0.00
                                                                                                                                                                                                                      Ver: 22.01
LFORM24
          UST Form 101-7-TDR (5/1/2011) (Page: 13)
